Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated March 18, 2019, claims 1, 2, 7, 9, 10, 12, 14, 19, 21, 24, 26, 29, 32-34, 37, 40, 42, 45-47, 49, 51, 53, 55 and 57-58 are pending in the application.
Claim Interpretation
Claims 33 and  34,  47, and 51 are directed to “uses”.  These claims are indefinite since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  Additionally, because these claims to set forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim.  For the sake of compact prosecution, the Examiner has interpreted claims 33 and 34  to be product claims directed to a cell based system.  If Applicants do not wish for these claims to be interpreted as methods of using tumor homing cells, Applicants are invited to amend the claims, at which point, the Examiner will determine if the amended claims fall within the elected group.
Claims 47, and 51 are directed to “uses”.  These claims are indefinite since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  Additionally, because these claims to set forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim.  For the sake of compact prosecution, the Examiner has interpreted claims 33 47, and 51 to be methods of screening modulating agents; or for screening 
Election/Restrictions
I.	Claims 2, 7, 9-10, 12, 14, 19, 21, 24, 26, 29 are drawn to a method of generating an ex vivo cell-based system, classified in C12N 15/00.
II.	Claims 32, drawn to method transplanting the initial cell-based system into an animal model to measure statistically significant shifts in gene expression distribution compared to the in vivo system, classified in A61K 48/00.
III.	Claims 33, 34, 37, 40, 42, 45, 46, 47 and 49, drawn to ex vivo cell-based system, classified in C12N 15/01.
IV.	Claims 51, 53, 55, drawn to method for screening modulating agents; or for screening agents having antitumor activity, classified in  C12N 15/01.
V	Claim 57, drawn to a method of  producing an in vitro Paneth cell enriched gut organoid system, classified in C12N 5/00.
VI.	Claim 58 , drawn to cell obtained from by the method of claim 57, classified in C12N 5/00
	Claim 1  links inventions I-II. The restriction requirement between the liked inventions is subject to the non-allowance of the linking claim(s), claim 1. Upon the allowance of the linking claims, the restriction requirements as to the linked invention shall be withdrawn and any claim(s) depending from or otherwise including all the limitation of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitation of the allowable kinking In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.  
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, IV and V are directed to related methods. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.050). In the instant case, the steps of Group II, comprising transplanting the initial cell-based system into an animal model and measuring statistically significant shifts in gene expression distribution compared to the in vivo system are not disclosed as required by the active steps of Group I, IV or V. Thus, each invention is mutually exclusive and the search for each invention is not coextensive, such that the search and examination of two inventions together would place an undue burden on the examiner. Furthermore, the inventions 
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of generating an ex vivo cell-based system can be used to make a materially different product such generating  a T cell population that recapitulates  an in vivo immune response. Additionally, the method of generating an ex vivo cell-based system that faithfully recapitulates an in vivo phenotype of interest can be made by isolating cells from a transgenic animal. A search for prior art and consideration of patentability of all claims of Groups I and III together does not necessary overlap with one another, thereby generating an undue burden in the examiner.   
Inventions V and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of generating an in vitro Paneth cell enriched gut organoid system can be made by in vitro culture of isolated intestinal stem cells (ISCs) induced by high-mobility group A1 (Hmga1) chromatin remodelling proteins (see Xian et al., Nature Communications; April 2017; pp. 1-15). A search for prior art and consideration of patentability of all claims of Groups V and VI together does not necessary overlap with one another, thereby generating an undue burden in the examiner.  Because these inventions are distinct for the reasons given above a search for the .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noticed that the examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP  821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.1 16; amendments submitted after allowance are governed by 37 CFR 1.312. 
ln re Ochiai, In re Brouwer and 35 U.S.C. 103(b),'' 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP  804.01.
Species Restriction
	The presently pending claims are generic to a plurality of disclosed patentably distinct species. A species restriction is further required under 35 U.S.C. 121. 
The species are as follows: 
A species of modulation (a gain of function or loss of function) (claim 10).
A species of expression (increasing or decreasing expression ) (claim 12)
 A species of cell types and/or subtypes, cell-based therapeutic, an explant, or an organoid (specific combinations must be specifically recited and have specific support in the specification as originally filed) (claim 14).
A species of disease (claim 19).
A species of delivering (delivering or depleting) (claim 21).
A specie of ex vivo cell-based system (claims 45 and 46).

The species are independent or distinct because there are products and methods  having different chemical structures, physical properties, or biological functions as the result of comprising 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M. Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARIA G LEAVITT/Primary Examiner, Art Unit 1633